PD-0015-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                Transmitted 2/17/2015 4:53:53 PM
                                        Law Offices Of
                                                                  Accepted 2/18/2015 7:33:48 AM
                               WARD A. BARTOLOMEI, RL.L.C.                          ABEL ACOSTA
                                  Attorney and Counselor at Law                             CLERK
                                              530 Lexington Avenue
EDWARD A. BARTOLOMEI                                                                       ROXANA REYES
BARTLAW2003@YAHOO.COM                        San Antonio, Texas 78215                        Paralegals
                                                                                     BARTLAW2003LA@YAHOO.COM
                                            Telephone (210) 225-0393

                                            Facsimile (210) 227-8529                      SYLVIA ALMAGUER
                                                                                           Firm Investigator
                                                                                             (210) 523-0505




                                                                                 February 20, 2015
        February 17.2015


        Mr. John Brown
        Chief Deputy Clerk
        Court of Criminal Appeals
        PO Box 12308. Capitol Station
        Austin, Texas 78711

        RE:        IN THE MATTER OF THE STATE OF TEXAS vs. MICHAEL ERIC RENDON
                   CCA NO. PD-0015-15, COA NO. 13-13-00666-CR
                   TRIAL COURT CASE NO. 12-8-26806-D


        Dear Mr. Brown,

                Pursuant to your instruciions this morning regarding your letter of February 6, 2015
        concerning the above referenced matter; please be advised that I will not be representing Mr.
        Rendon on PDR in this case. Mr. Rendon has retained Mr. Edward Shaughnessy to represent
        him in this matter. Mr. Shaughnessy will be entering his appearance by a separate notice of
        appearance.


                                                             Very truly yours,

                                                             THE LXW OFFICE
                                                             EDWAR0 A. BA^fOLQMEl/P.L.L.C.

                                                                             ARTOLOMEI



        EAB/rr
        cc: file




                               Concerned, Committed, Qualified, Criminal Defense